Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about January 8, 1993, adjudicating respondent a juvenile delinquent upon a fact-finding determination that he committed acts that if done by an adult, would constitute the crime of criminal possession of a controlled substance in the seventh degree, and placing him with the Division for Youth, Title II for a period of 1 year, unanimously reversed, on the law, and the petition dismissed, without costs.
As the presentment agency concedes, on constraint of Matter of Rodney J. (83 NY2d 503) and Matter of Wesley M. (83 NY2d 898), because the laboratory reports annexed to the petition do not indicate that they were signed by the person who analyzed the substances seized from respondent, the petition lacks nonhearsay allegations establishing the identity of such substances, and must therefore be dismissed as insufficient on its face (see also, Matter of Manuel F., 206 AD2d 337). Concur—Ellerin, J. P., Kupferman, Asch, Nardelli and Tom, JJ.